Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	The amendment/preliminary amendment filed 04/23/2021 is acknowledged.
2)	The I.D.S filed 03/30/2021 has been considered by the Examiner.  However, the foreign document(s), if they have been submitted without English translation, are considered to the extent that could be understood from the English Abstract and the drawings.
Form PTO-1449 or PTO/SB/08 is/are attached herein.
3)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
For more information about eTerminal Disclaimer, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4)	Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 16/573,902.
16/573,902			16/573,912
	Claims	1,2						1,2

			4						4
			5						5
			6						6
			7						7
			8						8
			9						9
			10						18
			11						11
			13						12
			14						13
			15,16					14,15
			17						16
			18						17
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The copending application claims include all of the limitations of the instant application claims, respectively (The copending application claims also include additional limitations), such as, a method for making a magnetic recording tape by coupling an underlayer to a substrate, the substrate comprising a poly ether ether ketone (PEEK), wherein a chain length of the PEEK is greater than about 20. Hence, the instant application claims are generic to the species of invention Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ 2D 1869, “ a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim ”, In re Goodman, 29 USPQ 2d 2010, “ Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims ” ).
	5)	Claims 1-19 are further provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/129,577. 
		17/129,577				16/573,912
Claims	1,2						1,2
		3						3
		4						4
		5						5
		6						6
		7						7
		8						8
		9						9

		11						11
		12						12
		13						13
		14						14
		15						15
		16						16
		17						17
		18						18
		19						19
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
	The copending application claims include all of the limitations of the instant application claims, respectively (The copending application claims also include additional limitations), such as, a method for making a magnetic recording tape by coupling an underlayer to a substrate, the substrate comprising a poly ether ether ketone (PEEK), wherein a chain length of the PEEK is greater than about 20. Hence, the instant application claims are generic to the species of invention covered by the respective copending application claims.  As such, the instant application claims are anticipated by the copending application claims and are therefore not patentably distinct therefrom. ( See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ 2D 1869, “ a later genus claim limitation is  ”, In re Goodman, 29 USPQ 2d 2010, “ Thus, the generic invention is ‘ anticipated ’ by the species of the patented invention ” and the instant “ application claims are generic to species of invention covered by the patent claim, and since without Terminal Disclaimer, extant species claims preclude issuance of generic application claims ” ).
6)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7)	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and further in view of TSUKUDA et al (6,797,381).
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claims 4 and 5, comprises the step of coupling an under-layer to a substrate, the substrate comprising a polyether ether ketone, PEEK, (figure 1, magnetic recording layer 13, Soft magnetic under layer 12 and PEEK substrate 11. See figure 8, under-layer 112, which is the same as layer 12 in figure 1, PEEK substrate 111. See also paragraphs [0106]-[0109], [0113]-[0119] and [0299]. In this case, the base layer 11 (substrate 11) includes a polyether ether ketone, PEEK), except to specifically show than a tensile storage modulus of the substrate as measured by dynamic thermal mechanical analysis is in a range of about 4 GPa to about 20 GPa. TSUKUDA et al from the same field teaches a magnetic tape having substrate preferably has a tensile modulus in all direction of at least 7 GPa to 25 GPa (Column 4, lines 1-24. In this case, the tensile modulus in one direction of at least 7 GPa, since the film can facilitate easy handling, and exhibits satisfactory head contact ensuring superior electromagnetic conversion characteristics when the film is used in a magnetic recording medium.  The tensile modulus is more preferably at least 8 GPa and most preferably at least 10 GPa in all directions. The upper limit of the Young's modulus is not limited and is preferably approximately 25 GPa). Since the method as taught by TSUKUDA et al is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of ENOMOTO et al to include a tensile modulus of 4 GPa to 20 GPa on magnetic tape of TSUKUDA et al as claimed. The motivation is increased higher bearing stress and higher tension of the magnetic tape on magnetic head during recording/reproducing processes. Therefore, the claimed subject matter 
8)	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and further in view of KENNEDY et al (5,246,782).
ENOMOTO et al discloses a method for making a magnetic recording tape, as claimed in claim 11, comprises the step of coupling an under-layer to a substrate, the substrate comprising a poly ether ether ketone, PEEK (figure 1, magnetic recording layer 13, Soft magnetic under layer 12 and PEEK substrate 11; see figure 8, under-layer 112, which is the same as layer 12 in figure 1, PEEK substrate 111. See also paragraphs [0106]-[0109], [0113]-[0119] and [0299]), except to specifically show the step of coupling an under-layer to a substrate via radiation-induced grafting. KENNEDY et al from the same field teaches a method for coupling substrate to other layers by irradiation in adhesive monomer vapor (radiation induced grafting. See column 14, lines 12-57). Since the method as taught by KENNEDY et al is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as claimed by known method, and that in combination, each element merely performs the same function as it does separately. The results of the combination would have been predictable and resulted in modifying the invention of ENOMOTO et al to include a radiation induced grafting, as disclosed by KENNEDY et al for 
ENOMOTO et al and KENNEDY et al discloses a method for making a magnetic recording tape, as claimed in claim 18, except to specifically show that no adhesive is present between the under-layer and the substrate. However, KENNEDY et al further teaches that the layers can be bonded together by radiation induced grafting, which the layers under radiation in adhesive monomer vapor will be cross link together and does not need adhesive between them. 
9)	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and KENNEDY et al (5,246,782)  further in view of TSUKUDA et al (6,797,381).
Both ENOMOTO et al and KENNEDY et al discloses a method for making a magnetic recording tape as claimed in claims 14 and 5, except to specifically teach that the tensile storage modulus of substrate in a range of about 4 GPa to about 20 GPa. TSUKUDA et al from the same field of endeavor teaches a method for making magnetic tape wherein the substrate in a range of about 4 GPa to about 20 GPa (Column 4, lines 1-24. In this case, the tensile modulus of substrate in one direction of at least 7 GPa, since the film can facilitate easy handling, and 
10)	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and KENNEDY et al (5,246,782)  further in view of Applicant’s Admitted Prior Art, paragraph [0109].
Both ENOMOTO et al and KENNEDY et al discloses all the subject matter as claimed in claim 16, except to specifically show that crystalline regions of the substrate are generally aligned with one “it is conventional to have crystalline regions of a substrate generally aligned with one another to enable higher modulus without sensitivity to water and near-fully elastic creep recovery”). Therefore, anyone within the level of skill in the art would have been motivated to have crystalline regions of the substrate of of ENOMOTO et al to be aligned with each another as taught by Applicant’s Admitted Prior Art (Paragraph [0109]) since such enables higher modulus without sensitivity to water and near-fully elastic creep recovery.
As to claim 17, ENOMOTO et al shows the thickness of the substrate is in a range of about 2.5 microns to about 8 microns (paragraph [0113]. In this case, the thickness of base PEEK substrate from 2 μm to 8 μm).
11)	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ENOMOTO et al (2020/0342901) and KENNEDY et al (5,246,782)  further in view of OLGUN GÜVEN (RADIATION-INDUCED GRAFT POLYMERIZATION: BASICS, by Olgun Güven, Department of Chemistry, Hacettepe University, 12 Sept 2016).
Both ENOMOTO et al and KENNEDY et al discloses all the subject matter as claimed in claim 19, except to specifically shows that the the under-layer directly to the substrate during application of the 
12)	Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
Application states that the reference of KENNEDY et al teaches the step of irradiation in adhesive monomer vapor (radiation induced grafting) before coupling/laminating layers, and applicant concludes that the step is before laminated. KENNEDY et al on abstract, column 1, lines 50-55, column 14, lines 12-57, and column 42, line 20 to column 44, line 13 teaches a method for laminating two layers together. The processes involving grafting such monomers, as acrylic esters and/or other vinyl compounds to the polymer (e.g. using catalysts or radiation), and optionally treating the grafted molecules (e.g. saponification), also is suitable to increase adhesion to the polymer. 
13)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.
14)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).















								/TAN X DINH/
Primary Examiner, Art Unit 2688
May 25, 2021